Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed August 23, 2022. 

Amendments
           Applicant's response and amendments, filed August 23, 2022, is acknowledged. Applicant has cancelled Claims 2-17, 19-21, 23, 26-28, and 33-34, amended Claims 1, 18, 22, and 30, withdrawn Claims 25, 32, 35-43, and added new claims, Claims 44-45. 
	Claims 1, 18, 22, 24-25, 29-32, and 35-45 are pending. 

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 1-4 and 17-23, drawn to a method of treating the effects of disruption of normal blood flow in the CNS in an individual subject in need thereof, the method comprising the step of: 
administering a therapeutically effective dose of exogenous NeuroDl to an area where normal blood flow has been disrupted.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional method step is assessing the effectiveness of the treatment in the subject comprises an assay selected from: electrophysiology assay, blood flow assay, tissue structure assay, function assay and a combination of any two or more thereof, as recited in Claim 18. 

Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that there is no undue search burden for the Examiner to examine all the claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant application is restricted per 371 practice. As discussed in the prior Office Action, the apparent common technical feature of Groups I and II is a composition comprising a nucleic acid encoding NeuroD1. However, Chen et al (WO 14/015261; Applicant’s own work, of record) is considered relevant prior art for having disclosed is a composition comprising a nucleic acid encoding NeuroD1 [00280]. Thus, the common technical feature does not contribute over the prior art. 
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Claims 1, 18, 22, 24-25, 29-32, and 35-45 are pending.	
Claims 35-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to non-elected species. 
Claims 32 and 37-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to different therapeutic effects not required by elected Group I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 25, 32, and 35-43 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claim 22 has been rejoined in light of Applicant’s amendments to the claims. Elected Claim 18 recites “a function assay”. Claim 22, amended to be dependent upon Claim 1, recites “a behavioral assay”, which is a function assay. 
	Claims 1, 18, 22, 24, 29-31, and 44-45 are under consideration. 

Priority
This application is a 371 of PCT/US2018/020251 filed on February 28, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/518,914 filed on June 13, 2017 and 62/464,469 filed on February 28, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on August 23, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Claim Rejections - 35 USC § 101
1. 	The prior rejection of Claims 18 and 22 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendments to the claims to instead recite method steps of performing assays, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claims 18 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendments to the claims to positively recite the method step of performing an assay, which the Examiner finds persuasive. 

3. 	Claims 1, 18, 22, 24, 29-31, and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “effectively repairs the integrity of the blood vessel” in Claim 1 is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim denotes that there an amount of the rAAV NeuroD1 vector that is incapable of or does not achieve the recited functional property of “effectively repairs the integrity of the blood vessel”.
The claim denotes that there is an amount of blood vessel repair which is not “effective”. 
Neither the claims nor the specification recite/disclose an objective anatomical and/or physiological degree of blood vessel repair that is ‘not effective’, as opposed to an objective anatomical and/or physiological degree of blood vessel repair that minimally achieves “effectively repairs”. Thus, “effectively repairs” is considered an arbitrary and subjective determination. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

4. 	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 45 recites the broad recitation “ischemia” and “embolism”, and the claim also recites “embolism, hemorrhage, aneurysm, ischemic or hemorrhagic myelopathy, global ischemia caused by cardiac arrest or severe hypotension, hypoxic-ischemic encephalopathy, CNS embolism, and fibrocartilaginous embolic myelopathy”, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

5. 	Claims 1, 18, 22, 24, 31, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The claims are directed to a method of repairing the integrity of a blood vessel in a region of a central nervous system (CNS) in a human subject in need thereof, comprising: administering to the human subject an adeno-associated vector (AAV) comprising a nucleic acid encoding NeuroD1. 
	While it is clear that the rAAV encodes a nucleic acid encoding NeuroD1, independent Claim 1 fails to recite a promoter operably linked to said nucleic acid encoding NeuroD1. See Claims 29-30 and 44, “further comprising a….promoter”. Thus, Claim 1 encompasses administering an rAAV encoding NeuroD1, but does not express NeuroD1. Neither the specification nor the prior art evidence that administering an rAAV that encodes, but does not express, NeuroD1 is therapeutic, let alone is capable of repairing the integrity of a blood vessel in a region of a central nervous system in a human subject. 
	Amending Claim 1 to recite an adeno-associated vector (AAV) comprising a promoter operably linked to a nucleic acid encoding NeuroD1 would overcome the rejection. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

6. 	Claims 1, 18, 22, 24, 29-31, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
As a first matter, the claims are directed to a method of repairing the integrity of a blood vessel in a region of a central nervous system (CNS) in a human subject in need thereof, comprising: administering to the human subject an adeno-associated vector (AAV) comprising a nucleic acid encoding NeuroD1. 
	While it is clear that the rAAV encodes a nucleic acid encoding NeuroD1, independent Claim 1 fails to recite a promoter operably linked to said nucleic acid encoding NeuroD1. See Claims 29-30 and 44, “further comprising a….promoter”. Thus, Claim 1 encompasses administering an rAAV encoding NeuroD1, but does not express NeuroD1. Neither the specification nor the prior art evidence that administering an rAAV that encodes, but does not express, NeuroD1 is therapeutic, let alone is capable of repairing the integrity of a blood vessel in a region of a central nervous system in a human subject. 

	As a second matter, Claim 1 recites wherein the administering effectively repairs the integrity of the blood vessel in the region of the CNS in the human subject. 
The phrase “effectively repairs the integrity of the blood vessel” in Claim 1 is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim denotes that there is an amount of blood vessel repair which is not “effective”. 
Neither the claims nor the specification recite/disclose an objective anatomical and/or physiological degree of blood vessel repair that is ‘not effective’, as opposed to an objective anatomical and/or physiological degree of blood vessel repair that minimally achieves “effectively repairs”. Thus, “effectively repairs” is considered an arbitrary and subjective determination. 

As a third matter, Claim 1 recites wherein the administering effectively repairs the integrity of the blood vessel in the region of the CNS in the human subject. 
The claim denotes that there an amount of the rAAV NeuroD1 vector that is incapable of or does not achieve the recited functional property of “effectively repairs the integrity of the blood vessel”.
	The claimed administration step is broad for reasonably encompassing an enormous genus of anatomically distinct routes in which to administer the rAAV. 
	The claims are enormously broad for failing to recite the rAAV vector dosage to be administered, and required to achieve the recited functional properties.
[00135] discloses intracerebral injection, spinal cord injection, cerebrospinal fluid injection, peripheral nerve ganglia injection, intravenous injection, intranasal infusion, intramuscular injection, intrathecal injection, and intraperitoneal injection. 
Chen et al (U.S. 2014/0024599; of record) is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. [0162, 166], or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously, intraperitoneally, or by injection intracerebrally [0115]. 
Scaria et al (U.S. 2017/0096683; priority to May 2, 2014; of record) is considered relevant prior art for having disclosed a method of delivering rAAV particles to a human subject, the method comprising the step of administering a composition comprising AAV viral vector particles, wherein the rAAV may be delivered via stereotactic injection [0283], intracerebrally, intracranially, intrathecally, intrastriatially, intrathalamicallyv, intraparenchymally [0038], intravitreally [0073], intraocularly or subretinally [0199].

The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. urethreally, that is necessarily and predictably able to effectively repair the integrity of a blood vessel in the CNS of a human subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to effectively repair the integrity of a blood vessel in the CNS of a human subject, for example.
The claims fail to recite, and the specification fails to disclose, what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via inhalation, that is unable to effectively repair the integrity of a blood vessel in the CNS of a human subject, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of effectively repairing the integrity of a blood vessel in the CNS of a human subject.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Rather, the working examples disclose the use of an AAV9 serotype encoding GFAP promoter to drive expression of NeuroD1 (e.g. [00307]), whereby the AAV9 virus is injected intracranially directly to the stroke area (e.g. [00230-234, 310]) where normal blood flow has been disrupted [00362].
The applicant has not provided any description or reduction to practice of administering a therapeutically effective amount of the broad genus of rAAV vectors at the enormous range of vector dosages via the enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve effectively repairing the integrity of a blood vessel in the CNS of a human subject.
Based on the applicant's specification, the skilled artisan cannot envision rAAV vectors, their corresponding dosages and their corresponding administration routes encompassed by the claims so as to necessarily and predictably achieve effectively repairing the integrity of a blood vessel in the CNS of a human subject
	Accordingly, the limited information disclosed in the specification is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormous genus required starting materials, dosages and administration routes to perform the necessary active steps and effect the claimed method at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

7. 	Claims 1, 18, 22, 24, 29-31, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of repairing  the integrity of a blood vessel in a region of a central nervous system, the method comprising the step of administering to a human subject via stereotactic injection an adeno-associated viral (AAV) vector comprising a promoter operably linked to a nucleic acid encoding NeuroD1, wherein the stereotactic injection comprises 1-500 μl of a pharmaceutically acceptable carrier containing the AAV comprising the nucleic acid encoding NeuroDl at a concentration of 10^10-10^14 AAV particles/ml carrier, at a controlled flow rate of 0.1-5 μ1/min, does not reasonably provide enablement for: 
i) AAV vectors that encode, but do not express, NeuroD1; 
ii) the enormous genus of anatomically distinct routes of administration; and 
iii) the enormous genus of AAV dosages to be administered via the enormous genus of anatomically distinct routes of administration, 
so as to necessarily and predictably achieve a clinically meaningful, real-world result of repairing the integrity of a blood vessel in the region of a CNS in a human patient in need thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 1 recites wherein the administering effectively repairs the integrity of the blood vessel in the region of the CNS in the human subject. 
The phrase “effectively repairs the integrity of the blood vessel” in Claim 1 is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim denotes that there is an amount of blood vessel repair which is not “effective”. 
Neither the claims nor the specification recite/disclose an objective anatomical and/or physiological degree of blood vessel repair that is ‘not effective’, as opposed to an objective anatomical and/or physiological degree of blood vessel repair that minimally achieves “effectively repairs”. Thus, “effectively repairs” is considered an arbitrary and subjective determination. 
At issue for the purpose of enablement requirements is the broad genus of rAAV vectors at the enormous range of vector dosages via the enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result effectively repairing the integrity of a blood vessel in the CNS of a human subject.  
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims, The Nature of the Invention, The Existence of Working Examples, and The Amount of Direction Provided by the Inventor
The claim denotes that there an amount of the rAAV NeuroD1 vector that is incapable of or does not achieve the recited functional property of “effectively repairs the integrity of the blood vessel”.
	The claimed administration step is broad for reasonably encompassing an enormous genus of anatomically distinct routes in which to administer the rAAV. 
	The claims are enormously broad for failing to recite the rAAV vector dosage to be administered, and required to achieve the recited functional properties.
[00135] discloses intracerebral injection, spinal cord injection, cerebrospinal fluid injection, peripheral nerve ganglia injection, intravenous injection, intranasal infusion, intramuscular injection, intrathecal injection, and intraperitoneal injection. However, ““administering…..to an area” renders the claim indefinite because the specification fails to disclose the metric by which “to an area” is objectively defined. Rather, such is an arbitrary and subjective determination. The specification fails to disclose, for example, a first intravenous administration that is “to an area” as opposed to a second intravenous administration that is not “to an area”. 

The specification discloses the “therapeutically effective dose” may be a NeuroD1 protein [00162], or nucleic acid encoding said NeuroD1 protein [0016], said “NeuroD1 protein” encompassing fragments and variants thereof [00161].
The specification fails to disclose fragments or variants of NeuroD1.
The specification fails to disclose NeuroD1 fragments or variants that are ‘functional’, as opposed to NeuroD1 fragments or variants that are not ‘functional’.
The specification fails to disclose a nexus between one or more NeuroD1 fragments or variants that are ‘functional’ for a first set of biological properties, e.g. decrease blood flow, but not functional for a second set of biological properties, e.g. improve “motivation for food”. 
The specification fails to disclose a first NeuroD1 fragment, nor therapeutically effective dose thereof, that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking test/foot fault rate, as opposed to a second NeuroD1 fragment that objectively is necessarily and predictably capable of achieving decreased GFAP signal, yet does not also achieve “a significant increase” in blood vessels. 
The specification fails to disclose how to modify or otherwise transform a first NeuroD1 fragment that objectively is necessarily and predictably capable of achieving “less neuroinflammation”, but not does not objectively constitute failing or passing said grid walking test/foot fault rate, into a second NeuroD1 fragment that objectively, necessarily and predictably is capable of achieving decreased GFAP signal, and also achieves “a significant increase” in blood vessels. 
Rather, the specification discloses the AAV and retrovirus vectors encoding full-length NeuroD1, e.g. [00238, 245]. 

The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. urethreally, that is necessarily and predictably able to effectively repair the integrity of a blood vessel in the CNS of a human subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to effectively repair the integrity of a blood vessel in the CNS of a human subject, for example.
The claims fail to recite, and the specification fails to disclose, what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via inhalation, that is unable to effectively repair the integrity of a blood vessel in the CNS of a human subject, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of effectively repairing the integrity of a blood vessel in the CNS of a human subject.

At best, the specification discloses retroviral or AAV expression vectors encoding wildtype, full-length NeuroD1 [00238, 240, 244-245]. However, the specification discloses [00306] that retroviral vectors cannot generate a large number of neurons for neural repair because the number of dividing glial cells is rather limited. In order to generate a sufficient number of neurons for functional repair after stroke, adeno-associated virus (AAV) was used to infect both dividing and non-dividing glial cells. AAV has the advantage of high infection rate and low pathogenicity in humans, and has been approved by FDA for clinical trials in the treatment of CNS disorders. The specification discloses the use of AAV serotype 9 [00307], whereby said AAV vector is administered directly to the area via stereotactic injection [00232-234].

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Chen et al (U.S. 2014/0024599; Applicant’s own prior art; of record) is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. [0162, 166], or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously, intraperitoneally, or by injection intracerebrally [0115]. 
Scaria et al (U.S. 2017/0096683; priority to May 2, 2014; of record) is considered relevant prior art for having disclosed a method of delivering rAAV particles to a human subject, the method comprising the step of administering a composition comprising AAV viral vector particles, wherein the rAAV may be delivered via stereotactic injection [0283], intracerebrally, intracranially, intrathecally, intrastriatially, intrathalamicallyv, intraparenchymally [0038], intravitreally [0073], intraocularly or subretinally [0199].
Chen et al (U.S. Patent No. 9,717,804; Applicant’s own prior art; of record) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘804 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘804 does not claim an administration regimen of expression vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 
Chen et al (U.S. Patent No. 10,201,619; Applicant’s own prior art; of record) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘619 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 
Chen et al (U.S. Patent No. 10,561,742; Applicant’s own prior art; of record) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. ‘742 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘742 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘742 specification for written description of a “therapeutically effective dose”, Example 2 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 5 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 13-14 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 
Chen et al (U.S. Patent No. 11,167,044; Applicant’s own prior art; of record) discloses a method of treating a neurological condition in a subject, wherein the subject in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area a therapeutically effective amount of an expression vector encoding NeuroD1. 
Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001; of record) is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from a “disruption of normal blood flow in the CNS” (e.g., Title; see entire paper). 
‘044 fails to disclose functional fragments or variants of full-length NeuroD1, as protein or nucleic acid formulations, nor their corresponding “therapeutically effective dose” so achieve the breadth of the contemplated hypothetical results disclosed in the instant specification (discussed supra) and encompassed by the instant claims. ‘044 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘044 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). However, such are merely prophetic examples, as no data is provided as to whether or not the thus-administered dose was, in fact, therapeutic, and if so, what results were achieved. Rather, the mouse brains “will be examined” for “an increase in neurons in the vicinity of the NeuroD1 retrovirus injection”. 
The ordinary artisan would not be able to extrapolate the prophetic examples to necessarily and predictably arrive at a “therapeutically effective dose” of the genus of NeuroD1 pharmaceutical formulations, to wit, protein, fragments, variants, plasmids, BACs, YACs, and viral expression vectors, concordantly and respectively, corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims to be administered via the corresponding contemplated hypothetical intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery [00135].
The prior art fails to disclose reductions to practice of administering NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via intracerebral injection, into spinal cord, spinal cord fluid, or into peripheral nerve ganglia, as well as intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery concordantly and respectively, to predictably achieve the corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims. 
Kojima et al (Nature Medicine 9:596-603, 2003; of record) is considered relevant prior art for having taught a method of NeuroD1 gene therapy for the treatment of diabetes, the method comprising the step of administering an adenoviral expression vector encoding NeuroD1 via tail vein injection (syn. intravenously to the liver; pg 602, col. 1, Methods). Kojima et al are silent as to any biological result and/or therapeutic efficacy in the mouse brain as a result of the intravenous injection route. 
The prior art fails to disclose reductions to practice of administering nucleic acid expression vectors encoding NeuroD1 protein, fragments, or variants thereof to a subject, let alone in a therapeutically effective amount, via into spinal cord, spinal cord fluid, intravenous, intranasal, intramuscle, intrathecal, or intraperitoneal injection or infusion routes of delivery concordantly and respectively, to predictably achieve the corresponding to the breadth of the contemplated hypothetical result(s) disclosed in the instant specification (discussed supra) and encompassed by the instant claims to an area affected by the disruption of normal blood flow in the CNS, as required by the instantly claimed invention. 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering a pharmaceutical composition comprising an AAV9 virus particles encoding wildtype NeuroD1, said AAV9 virus particles encoding wildtype NeuroD1 being present in the pharmaceutical composition at a concentration of at least 1x10^10 genome copies/ml [00243], directly to the affected area via stereotactic injection to arrive at the broadly recited “therapeutically effective amount” that is to be administered to a multicellular organism, including humans, administered via an enormous genus of anatomically different administration routes. Neither the specification nor the claims provide the appropriate polypeptide formularies nor nucleic acid vector formularies to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result in a subject, including humans, in need.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different NeuroD1 fragments and variants to necessarily and predictably sufficiently treat an enormous plurality of effects caused by disrupted blood flow, constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014; of record) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a for a method of repairing  the integrity of a blood vessel in a region of a central nervous system, the method comprising the step of administering to a human subject via stereotactic injection an adeno-associated viral (AAV) vector comprising a promoter operably linked to a nucleic acid encoding NeuroD1, wherein the stereotactic injection comprises 1-500 μl of a pharmaceutically acceptable carrier containing the AAV comprising the nucleic acid encoding NeuroDl at a concentration of 10^10-10^14 AAV particles/ml carrier, at a controlled flow rate of 0.1-5 μ1/min, is proper. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 1, 18, 22, 29-31, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. 2014/0024599). 
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
Chen et al do not disclose ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claim 45, Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
	Thus, Chen et al anticipate the claims. 

Response to Arguments
Applicant argues that the repairing of the integrity of the blood vessels is recited as a limitation to the claim. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, "Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. The instant specification discloses the NeuroD1 expression vector may be administered intravenously or intracerebrally [00135]. Chen et al also disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. Applicant fails to provide objective evidence that the methods of Chen et al do not achieve the instantly recited functional properties.
As a second matter, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Instant claims encompass the same patient population, administration route, and AAV-NeuroD1 vector as taught/disclosed in the prior art. Thus, the claims are directed to an inherent result or property that naturally flows from the “old” structure used in the “old” therapeutic methods.
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Chen et al disclosed performing the positively recited active method steps to human subjects, as per instant claims.

Applicant argues that Example 5 of instant specification discloses repairing the integrity of blood vessels, e.g. [00341-344]. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Example 5, [00341-344] fails to disclose the route of administration, nor rAAV vector dosage thus-administered. Instant independent Claim 1 is enormously broad for the routes of rAAV administration and rAAV vector dosages, which are encompassed by the disclosure of Chen et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1, 18, 22, 24, 29-31, and 45 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2014/0024599) in view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed a method of delivering NeuroD1 into glial cells of the CNS [0003, 20, 22] to treat a neurological condition in a subject [0016], the method comprising the step of delivering a therapeutically effective dose of a nucleic acid expression vector encoding NeuroD1 (Abstract, [0016]), wherein the subject in need is suffering from a neurological condition such as stroke or tumor [0021, 109]. 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
Chen et al do not disclose ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 

Chen et al disclosed reductions to practice of administering into the subject 3 microliters of a pharmaceutical composition comprising retroviral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min (Examples 5 and 13-14; [0119, 122]).

Chen et al do not disclose a reduction to practice administering into the subject 1-500 microliters of a pharmaceutical composition comprising rAAV particles at a concentration of 10^10 to 10^14 particles/ml at a controlled flow rate of 0.1 to 5microliters/min. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, nucleic acid expression vectors, and gene therapy deliver means. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute the recombinant retrovirus encoding NeuroD1 for an adeno-associated virus encoding NeuroD1 being administered into the subject at a volume of 3 microliters of a pharmaceutical composition comprising AAV viral particles encoding NeuroD1 at a concentration of 10^11 particles/ml (syn. 10^8 particles/microliter) at a controlled flow rate of 0.2 microliters/min because Chen et al disclosed the viral expression vector may be a retroviral vector or an adeno-associated viral vector, and both McPhee-1 and McPhee-2 successfully demonstrated a reduction to practice of administering a therapeutically effective dose of a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene at about 1.5 to 3x10^10 AAV vector genomes to 1x10^12 AAV vector genomes in a volume of 4 microliters (rat brain) to 200 microliters (human brain) at an infusion rate of 0.2 microliters/min (rat brain) to 4 microliters/min (human brain). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art successfully demonstrates reductions to practice of administering therapeutically effective amounts of viral vectors with sufficient specificity in viral vector dosage, volume, and injection flow rate, for the same or similar function/purpose of the instantly claimed invention, and the ordinary artisan would have recognized that the recited viral vector dosage, volume, and injection flow rate would be predictable over the range. Instant specification fails to disclose an element of criticality of the instantly recited ranges, individually or in combination. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claim 45, Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant iterates arguments per 35 U.S.C. 102(a)(1) rejection set forth supra. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant’s arguments are discussed above, and incorporated herein.
	 
Applicant argues that the AAV of McPhee-1 encodes aspartoacylase, not NeuroD1. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen et al disclosed an AAV encoding NeuroD1. McPhee-1 is considered relevant prior art for having taught a method of administering AAV to a rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery).
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 

10. 	Claims 18, 22, 29-31, and 44-45 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2014/0024599) in view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2), as applied to Claims 1, 18, 22, 24, 29-31, and 45, above, and in further view of Chen et al (U.S. 2015/0250900; Applicant’s own work; hereafter Chen-2).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Chen et al, McPhee-1, nor McPhee-2 teach/disclose wherein the GFAP promoter comprises a nucleotide sequence of SEQ ID NO:6. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 44, Chen-2 is considered relevant prior art for having disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Search results available in SCORE. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0048, 275]).
Chen-2 disclosed the GFAP-NeuroD1 expression cassette may be introduced into the subject via an adeno-associated virus (AAV) [0371].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first GFAP promoter, as disclosed by Chen et al, with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6, as disclosed by Chen-2, in an adeno-associated virus encoding NeuroD1 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first GFAP promoter with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6 in an adeno-associated virus encoding NeuroD1 because Applicant himself successfully demonstrated such a substitution (Chen et al>>Chen-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Chen-2 disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0360].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
Chen-2 disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0048, 275]).
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Chen-2 disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Example 33).
With respect to Claim 45, Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Chen-2 disclosed wherein the subject has suffered from stroke (e.g. Example 33, Focal Ischemic Stroke I), which is an art-recognized ischemic event.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. 	Claims 1, 18, 22, 29-31, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘804 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claim 3), the method comprising the step of administering to an affected area (claim 4, e.g. local administration) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 1 and 4). 
‘804 specification discloses the subject may be human (e.g. Example 16, “patients” as opposed to “animal models”). 
Chen et al disclosed the subject is human, e.g. Example 12 (“patients”, as opposed to “animal models”). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173], whereby the viral vector may be administered by injection intravenously or by injection intracerebrally [0115]. 
‘804 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. See also Chen et al Examples 13-14 “Animal Model of Focal Ischemic Stroke”. The instant specification discloses that tumors are naturally a condition that results in “disruption of normal blood flow” [0014]. Instant specification also discloses that blood vessels are injured or damaged after stroke, and thus in need of repair [0026]. 
While ‘804 does not recite specifically a recombinant adeno-associated virus expression vector. When one looks to the ‘804 specification for the definition of “expression vector” recited in claim 1, one finds that the “expression vector” is a viral expression vector (Abstract), more specifically a retrovirus or adeno-associated virus (Example 37). 
Furthermore, Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claim 45, ‘804 claims (claim 3) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Thus, the instant claims are considered obvious variants of the ‘804 patented claims. 

Response to Arguments
Applicant argues that instant claims are patentably distinct from ‘804.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘804 claims the subject suffers from stroke (claim 3). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 

12. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, 29-31, and 45 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
	‘804 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘804 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘804 patented claims. 

13. 	Claims 18, 22, 29-31, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,717,804 in view of Chen et al (U.S. 2014/0024599), McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2), as applied to Claims 1, 18, 22, 24, 29-31, and 45, above, and in further view of Chen et al (WO 14/015261; Applicant’s own work; hereafter Chen-2).
‘804 does not claim wherein the NeuroD1 is operably linked to a GFAP promoter comprising a nucleotide sequence of SEQ ID NO:6. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 44, Chen-2 is considered relevant prior art for having disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Search results available in SCORE. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0048, 280]).
Chen-2 disclosed the GFAP-NeuroD1 expression cassette may be introduced into the subject via an adeno-associated virus (AAV) [0056, 440].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first GFAP promoter, as disclosed by Chen et al, with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6, as disclosed by Chen-2, in an adeno-associated virus encoding NeuroD1 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first GFAP promoter with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6 in an adeno-associated virus encoding NeuroD1 because Applicant himself successfully demonstrated such a substitution (Chen et al>>Chen-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Chen-2 disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0425].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0056, 440]. 
Chen-2 disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0440]).
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Chen-2 disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Example 33).
With respect to Claim 45, Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Chen-2 disclosed wherein the subject has suffered from stroke (e.g. Example 33, Focal Ischemic Stroke I), which is an art-recognized ischemic event.
Thus, instant claims are considered to be obvious variants of the ‘804 patented claims. 

14. 	Claims 1 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘619 claims a method of treating a neurological condition in a subject (claims 1, 5, 18), wherein the subject in need is suffering from a neurological condition such as stroke, Alzheimer’s disease, or Parkinson disease (claims 3, 10), the method comprising the step of administering to an affected area (claims 4, 11-13, 18, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claims 5-8, 18). 
‘619 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, a retroviral vector or an adeno-associated viral vector (claims 5-8, 18). 
‘619 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. ‘619 claims the subject suffers from stroke (claims 3 and 10). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 
With respect to Claim 45, ‘619 claims (claim 3) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘619 patented claims. 

15. 	Claims 18, 22, 29-31, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599).
	‘619 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claim 45, ‘619 claims (claim 3) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

16. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, 29-31, and 45 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘619 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘619 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

17. 	Claims 18, 22, 24, 29-31, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,619 in view of Chen et al (U.S. 2014/0024599), McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2), as applied to Claims 1, 18, 22, 24, 29-31, and 45 above, and in further view of Chen et al (WO 14/015261; Applicant’s own work; hereafter Chen-2).
‘619 does not claim wherein the NeuroD1 is operably linked to a GFAP promoter comprising a nucleotide sequence of SEQ ID NO:6.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 44, Chen-2 is considered relevant prior art for having disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Search results available in SCORE. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0048, 280]).
Chen-2 disclosed the GFAP-NeuroD1 expression cassette may be introduced into the subject via an adeno-associated virus (AAV) [0056, 440].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first GFAP promoter, as disclosed by Chen et al, with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6, as disclosed by Chen-2, in an adeno-associated virus encoding NeuroD1 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first GFAP promoter with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6 in an adeno-associated virus encoding NeuroD1 because Applicant himself successfully demonstrated such a substitution (Chen et al>>Chen-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Chen-2 disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0425].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0056, 440]. 
Chen-2 disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0440]).
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Chen-2 disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Example 33).
With respect to Claim 45, ‘619 claims (claim 3) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Chen-2 disclosed wherein the subject has suffered from stroke (e.g. Example 33, Focal Ischemic Stroke I), which is an art-recognized ischemic event.
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

18. 	Claims 1, 18, 22, 29-31, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (WO 14/015261; Applicant’s own work).
With respect to Claim 1, ‘742 claims a method of treating a neurological condition in a subject (claim 1), wherein said subject is human (claim 4), wherein the subject in need is suffering from a neurological condition of a stroke, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector encoding NeuroD1 (claim 1). 
‘742 claims wherein the exogenous NeuroD1 is delivered via an expression vector encoding NeuroD1, more specifically a recombinant viral vector, to wit, an adeno-associated viral vector (claims 1, 5). 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0051, 440].
‘742 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Those of ordinary skill in the art immediately recognize that strokes are caused by a condition of “disruption of normal blood flow”. ‘742 claims the subject suffers from stroke (claims 3 and 10). Instant specification discloses that blood vessels are injured or damaged after stroke, for example, and thus in need of repair [0026]. 
 ‘742 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0425].
With respect to Claims 29-30 and 44, Chen et al disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0440]).
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Example 33).
With respect to Claim 45, ‘742 claims (claim 1) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Chen et al disclosed wherein the subject has suffered from stroke (e.g. Example 33, Focal Ischemic Stroke I), which is an art-recognized ischemic event.
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 

19. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,561,742 in view of Chen et al (WO 14/015261; Applicant’s own work), as applied to Claims 1, 18, 22, 29-31, and 44-45 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘742 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘742 specification for written description of a “therapeutically effective dose”, Example 2 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 5 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 13-14 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0425].
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘742 patented claims. 

20. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) and Marchesi (FASEB J. 25: 5-13, 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘044 claims a method of treating a neurological condition in a subject (claim 1), wherein the subject (human, claim 5) in need is suffering from Alzheimer’s Disease, the method comprising the step of administering to an affected area (claim 1, e.g. local administration, to the central nervous system) a therapeutically effective amount of an expression vector (rAAV, claims 2-4) encoding NeuroD1 (claim 1).
‘044 does not recite ipsis verbis that expression of NeuroD1 repairs the integrity of a blood vessel. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, AAV encoding NeuroD1, does not inherently possess the same properties as the instantly claimed product. 
Matsuda et al is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from a “disruption of normal blood flow in the CNS” (e.g., Title; see entire paper). 
Marchesi is considered relevant prior art for having taught that patients suffering from Alzheimer’s disease also suffer from damaged blood vessels (Title; pg 8, col. 1, “the global pattern of small blood vessel damage described in the brains of patients with AD by many observers”). 
Thus, the instant claims are considered anticipated by and/or obvious variants of the ‘044 patented claims. 

22. 	Claims 1, 18, 22, and 29-31, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001) and Marchesi (FASEB J. 25: 5-13, 2011), as applied to Claim 1 above, and in further view of Chen et al (U.S. 2014/0024599).
	‘044 does not claim wherein the method further comprises a step of assessing the effectiveness of the treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 18 and 22, Chen et al disclosed a method of treating a condition in the CNS of a subject comprising the step of administering an expression vector comprising a nucleic acid encoding NeuroDl to the area, the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
Chen et al disclosed wherein administering exogenous NeuroDl comprises delivering an expression vector comprising a nucleic acid encoding NeuroDl to the area, e.g. ([0162, 166], “NeuroD1 retrovirus”), or a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding NeuroDl [0079, 173].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0173]. 
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
With respect to Claim 45, Chen et al disclosed wherein the patient suffers from stroke (syn. ischemia), or Alzheimer’s disease (e.g. claim 19).
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

23. 	Claims 18, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001), Marchesi (FASEB J. 25: 5-13, 2011), and Chen et al (U.S. 2014/0024599), as applied to Claims 1, 18, 22, and 29-31, and 45 above, and in further view of McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1) and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2).
 	‘044 does not claim an administration regimen of an AAV vector, nor claim actual values of the expression vector that is a “therapeutically effective dose”. However, when one looks to the ‘044 specification for written description of a “therapeutically effective dose”, Example 3 discloses a retrovirus viral titer of 10^8 particles/microliter (syn. 10^11 particles/ml). Example 7 discloses this dose was administered at a volume of 3 microliters at a flow rate of 0.2 microliters/min. Examples 33-34 disclose administering this viral titer, volume, and flow rate in an animal model of ischemic stroke…in the stroke injured brain (syn. “disruption in normal blood flow in the CNS”). 
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 24, McPhee-1 is considered relevant prior art for having taught a method of administering AAV to the rat brain, the method comprising the step of stereotactic microinjection into the brain a dose of about 1.5 to 3x10^10 vector genomes in a volume of 4 microliters at an infusion rate of 0.2 microliters/min (pgs 113-114, Materials and Methods, 2.3 Gene Delivery, 2.4 Gene Delivery). McPhee-1 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Title, Materials and Methods). 
McPhee-2 is considered relevant prior art for having taught a method of administering rAAV to a human brain, the method comprising the step of injecting at a rate of 2-4 microliters/min (pg 580, col. 1) into the human brain a volume of about 200 microliters of a pharmaceutically acceptable carrier containing the rAAV at a concentration of 1x10^12 AAV particles/ml (pg 580, col. 1). McPhee-2 taught wherein administering exogenous therapeutic transgene comprises delivering an expression vector comprising a nucleic acid encoding said therapeutic transgene to the area, said expression vector being a recombinant adeno-associated virus expression vector comprising a nucleic acid encoding the therapeutic transgene (Abstract, pg 579, col. 2). 
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Thus, instant claims are considered to be obvious variants of the ‘044 patented claims. 

24. 	Claims 18, 22, 24, 29-31, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,167,044 in view of Matsuda et al (Annals Nuclear Medicine 15(2): 85-92, 2001), Marchesi (FASEB J. 25: 5-13, 2011), and Chen et al (U.S. 2014/0024599), McPhee et al (Molecular Brain Research 135: 112-121, 2005; hereafter McPhee-1), and McPhee et al (J. Gene Medicine 8: 577-588, 2006; co-authors to McPhee-1; hereafter McPhee-2), as applied to Claims 1, 18, 22, 24, 29-31, and 45 above, and in further view of Chen et al (WO 14/015261; Applicant’s own work; hereafter Chen-2).
‘044 does not claim wherein the NeuroD1 is operably linked to a GFAP promoter comprising a nucleotide sequence of SEQ ID NO:6.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 44, Chen-2 is considered relevant prior art for having disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Search results available in SCORE. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0048, 280]).
Chen-2 disclosed the GFAP-NeuroD1 expression cassette may be introduced into the subject via an adeno-associated virus (AAV) [0056, 440].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first GFAP promoter, as disclosed by Chen et al, with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6, as disclosed by Chen-2, in an adeno-associated virus encoding NeuroD1 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first GFAP promoter with a second GFAP promoter comprising the nucleotide sequence of SEQ ID NO:6 in an adeno-associated virus encoding NeuroD1 because Applicant himself successfully demonstrated such a substitution (Chen et al>>Chen-2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 18 and 22, Chen et al disclosed the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0166]. 
McPhee-1 taught the method further comprising assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay (pg 117, col. 2, “3.5 Gene transfer with AAV-ASPA promotes recovery of behavioral phenotype”). 
Chen-2 disclosed the method of treating focal ischemic stroke further comprises assessing the effectiveness of the treatment in the subject, e.g. a behavioral function assay [0425].
With respect to Claims 29-30, Chen et al disclosed the AAV vector comprises a GFAP promoter to express NeuroD1 [0056, 440]. 
Chen-2 disclosed the use of a GFAP promoter having a nucleotide sequence ([0211], SEQ ID NO:6) that is 100% identical to instantly recited SEQ ID NO:6. Chen et al disclosed the GFAP promoter is operably linked to a nucleic acid encoding NeuroD1 (e.g. [0440]).
With respect to Claim 31, Chen et al disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Examples 5 and 11), thus fulfilling instantly recited “administering…to an area where normal blood flow has been disrupted”. 
Chen-2 disclosed the pharmaceutical composition is administered to the CNS via, e.g. stereotaxic injection (Example 33).
With respect to Claim 45, ‘619 claims (claim 3) wherein the patient is suffering from stroke, which is an art-recognized ischemic event. 
Chen et al disclosed wherein the patient has suffered from stroke (e.g., [0021]), which is an art-recognized ischemic event. See also Example 13 (“Ischemic Stroke”).
Chen-2 disclosed wherein the subject has suffered from stroke (e.g. Example 33, Focal Ischemic Stroke I), which is an art-recognized ischemic event.
Thus, instant claims are considered to be obvious variants of the ‘619 patented claims. 

Citation of Relevant Prior Art
25. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lennihan et al (Stroke 31(2): 383-391, 2000) is considered relevant prior art for having taught a clinical trial of human patients treated for ischemia, whereupon blood flow was assessed after administration of a therapeutic regimen, to wit, hypervolemic or normovolemic fluid management (Abstract, Results, “net fluid balance, blood volume measured”, mean global (CBF) blood flow).   

	Scaria et al (U.S. 2017/0096683; priority to May 2, 2014) is considered relevant prior art for having disclosed a method of delivering rAAV particles to the brain, the method comprising the step of administering a composition comprising AAV viral vector particles to the brain at a flow rate of 0.5 microliters/min, such that the intracranial pressure is maintained at suitable levels so as to not injure the brain tissue [0284]. Scaria et al disclosed the rAAV may be delivered via stereotactic injection [0283].

	Wolfson et al (Neurology 35(10): 1399-405, 1985; abstract only) is considered relevant prior art for having taught that patients suffering from Parkinson’s disease also suffer from a “disruption of normal blood flow in the CNS”.

Hays et al (Cell Molecular Neurobiol. 36: 167-179; available online February 22, 2016) is considered relevant prior art for having taught that disruption of normal blood flow in the CNS is a biomarker of preclinical Alzheimer’s Disease (Title). 

	Stoica et al (Curr. Protocols Microbiol. Unit 14D.5, 25 pages, first published May 1, 2013; doi: 10.1002/9780471729259.mc14d05s29) is considered relevant prior art for having taught a method of administering a composition comprising AAV viral vector particles, at a dose of 10^12 to 10^13 vector genomes/ml, to a mouse brain via stereotactic injection (pg 2, Basic Protocol 1; Figure 1) at a flow rate of 0.1 to 0.2 microliters/min, as such does not cause significant damage to the tissue. Higher infusion rates are often associated with reflux of the injectate along the needle track (pg 5, item 9). 

Conclusion
26. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631